Order entered June 9, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00409-CV

ADVOCARE GP, LLC, ADVOCARE INTERNATIONAL, LP, JOESPH R. GILSOUL, T.
  LEE WILKINS, DEBORAH RAGUS COOK, STACEY RAGUS CERNICKY, AND
                 JENNIFER RAGUS MCGAHA, Appellants

                                              V.

                               RICHARD HEATH, Appellee

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-15-04887-A

                                          ORDER
             Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart

       We have before us appellee’s May 27, 2016 “Motion to Reconsider the Court’s Order

Granting Appellants’ Motion to Stay Pending This Interlocutory Appeal.” Attached to the

motion is “Appellee’s Response to Appellants’ Motion to Stay Pending This Interlocutory

Appeal.” After considering appellee’s response, we DENY appellee’s motion to reconsider.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE